--------------------------------------------------------------------------------



Exhibit 10(h)


SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is by and between Merit Audio Visual,
Inc. (“Merit”), a New York corporation with its principal place of business at
132 West 21st Street, New York, New York 10011 and doing business as Merit
Software, and Siboney Corporation (“Siboney”), a Maryland corporation with its
principal place of business at 325 North Kirkwood Road, Suite 300, St. Louis,
Missouri 63122, Siboney Learning Group Inc. (“SLG”), a Texas corporation with
its principal place of business at 325 North Kirkwood Road, Suite 300, St.
Louis, Missouri 63122, and Ernest R. Marx (“Marx”), the president of Siboney
Corporation and Siboney Learning Group, who resides in St. Louis, Missouri.
Merit, Siboney, SLG and Marx may be referred to individually as a “Party” or
collectively as the “Parties”.
WHEREAS, on or about September 4, 1996, Merit and Siboney entered into a
Software Distribution and License Agreement. On or about November 12, 1996,
Merit and Siboney entered into an Amendment of that Software Distribution and
License Agreement. The Software Distribution and License Agreement and its
Amendment will be collectively referred to as the “License Agreement” and copies
of thereof are attached hereto as Exhibit A;
WHEREAS, Merit represents and warrants that it owns U.S. Copyright Registrations
TX 4-436-008, TX 4-436-009, TX 4-436-010, TX 4-436-011, TX 4-436-012, TX
4-436-014, TX 4-436-019, TX 4-436-020, TX 3-738-555, TX 4-444-245 and TX
4-446-214 (“Merit Registrations”) protecting certain software including “Word
Demons,” “Writing Demons,” “Grammar Demons,” “Write It Right,” “Developing
Critical Thinking Skills for Effective Reading,” “Writing About Reading,”
“Accu-Reading,” “Diagnostic Prescriptive Reading,” and “Paragraph Punch”
(hereinafter entitled “Merit Software” in this Agreement);
WHEREAS, on or about June 25, 2004, Merit sued Siboney, SLG and Marx in the
United States District Court for the Eastern District of Missouri, No.
4:04-CV-00785-


1

--------------------------------------------------------------------------------


 
ERW (the “Current Action”), alleging infringement of the above-referenced
copyrights and breach of the License Agreement;
WHEREAS, on or about September 9, 2004, Siboney, SLG, and Marx counter-sued
Merit in the Current Action, seeking declaratory judgments of copyright
invalidity, noninfringement, and that they (Siboney, SLG, and Marx) did not
breach the License Agreement and alleging breach of the License Agreement by
Merit;
WHEREAS, in the Current Action plaintiff moved for a preliminary injunction and
the Parties agreed to a Consent Order which was signed and entered on July 12,
2004 by Judge E. Richard Webber, a copy of which is Exhibit B hereto, and the
Parties wish to continue said Consent Order in full force and effect, to the
extent stated herein below;
WHEREAS, defendants warrant and represent that, to the best of their knowledge
and belief, they have complied fully with the terms of the Consent Order of July
12, 2004, and intend to do so in the future;
WHEREAS, defendants warrant and represent that, to the best of their knowledge
and belief, all sales of products containing Merit Software, sold in the U.S. or
anywhere in the world by any of the defendants, up to and including sales
reported in the latest royalty report from SLG to Merit, have been truly and
accurately reported to Merit;
WHEREAS, defendants warrant and represent that, to the best of their knowledge
and belief, they have not licensed or facilitated the use, manufacturing or
copying by others of any Licensed or Converted Software, or any Merit Software,
in the U.S. or anywhere in the world except as a result of sales reported to
Merit;
WHEREAS, Merit warrants and represents that, to the best of its knowledge and
belief, it is not aware of (1) any failure by the defendants to comply fully
with the terms of the Consent Order of July 12, 2004, (2) any failure by the
defendants to report all sales of products containing Merit Software, sold in
the U.S. or anywhere in the world by any of the defendants, up to and including
sales reported in the latest royalty report from SLG to Merit, (3) any license
by the defendants or facilitation by the defendants of the use, manufacturing or
copying by others of any Licensed or Converted Software, or any


2

--------------------------------------------------------------------------------






Merit Software, in the U.S. or anywhere in the world except as a result of sales
reported to Merit;
WHEREAS, the Parties hereto desire to have the Court retain jurisdiction over
this matter for the purposes of enforcing the Consent Order and enforcing this
Settlement Agreement;
WHEREAS, the Parties wish to terminate the License Agreement and the sale of
products by the defendants using Merit Software, but wish to do so in an orderly
fashion and without excessive damage or inconvenience to the defendants’ then
existing customers and without diminishing their right to receive maintenance,
support, and upgrades from SLG regarding products containing Merit Software as
provided herein;
WHEREAS, the Parties acknowledge that the termination of the License Agreement
herein does not affect, diminish, or terminate Siboney’s rights in the Converted
Software as recognized by paragraph 4.2 of the License Agreement;
WHEREAS, defendants wish to continue selling products pursuant to the license
granted in the License Agreement for a time sufficient to enable them to
facilitate the replacement of the Merit Software contained in their products
with other software;
WHEREAS, Merit is willing to grant an extension of the License Agreement to the
extent necessary to serve these purposes; and
WHEREAS, the Parties now desire to settle and resolve all claims relating to the
License Agreement, including the Current Action, according to the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the warranties and representations, and the
mutual covenants and promises contained herein, the sufficiency of which the
Parties irrevocably acknowledge, the Parties agree as set forth below.


3

--------------------------------------------------------------------------------






ARTICLE 1
Payment and Royalties


1.1 Effectiveness. This Agreement shall be effective the date on which this
Agreement is fully executed by the Parties (the “Effective Date”).
 
1.2 Payment. SLG shall make payments to Merit as set forth in paragraphs
1.2.1-1.2.3. Merit shall return to SLG within ten (10) days of the Effective
Date the two checks in the respective amounts of Forty-seven thousand Five
hundred and three 00/100 U.S. Dollars ($47,503.00) and Two thousand Five hundred
and Forty-eight 00/100 U.S. Dollars ($2,548.00) that were delivered by SLG to
Merit in July 2004 for payment of royalties on SLG’s Orchard Home software
products.


1.2.1 Immediate Payment of Certain Amount. Within ten (10) days of the Effective
Date of this Agreement, SLG will pay to Merit the sum of Four Hundred and
Sixty-five Thousand and 00/100 U.S. Dollars ($465,000.00). Payment will be made
by cashier’s check payable and delivered to Merit at its principal place of
business.


1.2.2 Future Payments of Certain Amounts. SLG will pay to Merit two additional
payments in the amounts of One Hundred Thousand and 00/100 U.S. Dollars
($100,000.00) each. Each of these additional payments will be made by cashier’s
check and delivered to Merit at its principal place of business on or before
September 30, 2005 and September 30, 2006, respectively.


1.2.3 Royalties. SLG will continue to pay to Merit royalties required under the
License Agreement through its termination date as provided in this Agreement.
The royalties will be calculated based upon “Net Sales” as provided in the
License Agreement without any deduction ($1000 or other amount) from the price
of the


4

--------------------------------------------------------------------------------




software products for any assessment. SLG guaranties that the total amount of
royalties to be paid for the fourth quarter of 2004, the first quarter of 2005,
the second quarter of 2005, and the third quarter of 2005, collectively, shall
not be less than Eighty Thousand and 00/100 U.S. Dollars ($80,000.00) , and the
total amount of royalties to be paid for the fourth quarter of 2005 shall be not
less than Ten Thousand and 00/100 U.S. Dollars ($10,000).


ARTICLE 2
Termination of the License Agreement and Continuing Rights


2.1 Termination. Subject to the continuing rights set forth in Article 2.2 of
this Agreement, the Parties agree that the License Agreement will terminate at
11:59 p.m. E.D.T. on December 31, 2005.


2.2 Continuing Rights. The Parties recognize that customers of SLG who have
purchased or will purchase products from SLG containing Licensed Software or any
Merit components of the Converted Software (as defined in the License Agreement)
(hereinafter “Merit Software”) prior to termination of the License Agreement
(“Existing Customers”) are entitled to be given continuing service for their
products by SLG for some period of time after termination of the License
Agreement. Therefore, notwithstanding termination of the License Agreement under
Article 2.1 of this Agreement or otherwise, SLG shall have the following
continuing, non-exclusive rights:


2.2.1 to repackage, copy, make and distribute Merit Software and to use the
source code and documentation therefor, solely for the purpose of providing such
Existing Customers with ongoing service, maintenance or support, including,
without limitation, (a) honoring Existing Customers’ warranty claims regarding
products from SLG containing Merit Software (including without limitation,
warranty claims relating to bugs or other software defects, defective media,
operating system compatibility, etc.); or


5

--------------------------------------------------------------------------------




(b) providing upgrades to Existing Customers for products from SLG containing
Merit Software that were sold prior to termination of the License Agreement,
which may interface or integrate with the Merit Software contained therein, so
long as such upgrades (i) are for non-Merit components of the products (e.g.,
assessment component, management tools, non-Merit instructional content,
non-Merit Software portions of the Converted Software, etc.), and (ii)
themselves contain no Merit Software. No royalties shall apply to SLG’s exercise
of these continuing rights, it being recognized that Merit has or will have
already received a royalty for the original sale of the products from SLG
containing Merit Software being serviced, maintained or supported.
2.3 Consent Order
The parties hereto hereby agree that the Consent Order (Exhibit B hereto) shall
remain in full force and effect after the effective date of this Agreement,
except for paragraph 6, which is to be replaced by provisions of this Settlement
Agreement.
2.4 Modification of Marketing Materials
Defendants agree to remove references to products created with software licensed
from Merit from their web sites and print catalogs by September 30, 2005.
2.5 Upgrades
Defendants will stop making upgrades of Merit Software by December 31, 2006. The
parties acknowledge that the foregoing sentence does not restrict or terminate
the defendants’ on-going right to upgrade non-Merit Software portions of the
Converted Software beyond December 31, 2006.
2.6 Cessation of Support
Defendants agree to stop all support of Merit Software as provided by paragraph
2.2.1(a) by December 31, 2010. The parties acknowledge that the foregoing
sentence does not restrict or terminate the defendants’ on-going right to
support non-Merit Software portions of the Converted Software beyond December
31, 2010, provided that after December 31, 2010, all Merit Software has been
removed from all of Defendants’ patches, bugfixes, upgrades, installation
programs, and recordkeeping programs.


6

--------------------------------------------------------------------------------




2.7 Notification of Resellers
By no later than June 30, 2005, Defendants must notify all SLG Resellers that
Merit Software will not be supported any later than December 31, 2010.
2.8 Samples of Replacement Software
Defendants agree to deliver to Merit one (1) copy of each of the following
software products:
(a) Orchard Home Software, as sold before July 16, 2004;
(b) Orchard Home Software after replacement of all Merit Software;
(c) Orchard Software, after replacement of all Merit Software;
(d) Educational Activities or any other software, after replacement of all Merit
Software;
Each of such samples will be delivered to Merit upon the latest of:
Thirty (30) days after the effective date of this Settlement Agreement, or
thirty (30) days after the replacement has been completed.
Within thirty (30) days of Merit’s receipt of the samples, Merit shall notify
Defendants by certified mail, effective upon receipt, of any objections relating
thereto. If Merit does not provide such notice to Defendants, then the samples
shall be deemed acceptable and conforming to all requirements of the Consent
Order and this Agreement. Any notice provided by Merit shall be governed by
paragraph 5.11 of this Agreement.
 
ARTICLE 3
Mutual Releases
 
3.1 Merit. Merit, for itself, its successors, and assigns, releases and forever
discharges Siboney (including its past and present directors, officers,
shareholders, employees, successors, assigns, customers, and other transferees),
SLG (including its past and present directors, officers, shareholders,
employees, successors, assigns, customers, and other transferees), and Marx
(individually and in his capacity as an officer and director of Siboney and SLG,
and including his heirs, successors, and
assigns) from any and all suits, liabilities, promises, causes of action,
claims, and


7

--------------------------------------------------------------------------------




demands whatsoever in law or in equity whether known or unknown, liquidated or
contingent that were or could have been alleged in the Current Action,
including, but not limited to, those matters arising or claimed to arise out of
any copyrightable work, registered or unregistered (including, but not limited
to, the Merit Registrations), the License Agreement, or both, at any time up to
the Effective Date of this Agreement.


3.2 Siboney. Siboney, for itself, its successors, and assigns, releases and
forever discharges Merit (including its past and present directors, officers,
shareholders, employees, successors, assigns, customers, and other transferees)
from any and all suits, liabilities, promises, causes of action, claims, and
demands whatsoever in law or in equity whether known or unknown, liquidated or
contingent that were or could have been alleged in the Current Action,
including, but not limited to, those matters arising or claimed to arise out of
any copyrightable work, registered or unregistered (including, but not limited
to, the Merit Registrations), the License Agreement, or both, at any time up to
the Effective Date of this Agreement.


3.3 SLG. SLG, for itself, its successors, and assigns, releases and forever
discharges Merit (including its past and present directors, officers,
shareholders, employees, successors, assigns, customers, and other transferees)
from any and all suits, liabilities, promises, causes of action, claims, and
demands whatsoever in law or in equity whether known or unknown, liquidated or
contingent that were or could have been alleged in the Current Action,
including, but not limited to, those matters arising or claimed to arise out of
any copyrightable work, registered or unregistered (including, but not limited
to, the Merit Registrations), the License Agreement, or both, at any time up to
the Effective Date of this Agreement.


3.4. Marx. Marx, for himself, his heirs, and assigns, releases and forever
discharges Merit (including its past and present directors, officers,
shareholders, employees, successors, assigns, customers, and other transferees)
from any and all


8

--------------------------------------------------------------------------------




suits, liabilities, promises, causes of action, claims, and demands whatsoever
in law or in equity whether known or unknown, liquidated or contingent that were
or could have been alleged in the Current Action, including, but not limited to,
those matters arising or claimed to arise out of any copyrightable work,
registered or unregistered (including, but not limited to, the Merit
Registrations), the License Agreement, or both, at any time up to the Effective
Date of this Agreement.




ARTICLE 4
Dismissal of Current Action


4.1 Within ten (10) days of the Effective Date, Merit and Siboney, SLG, and Marx
shall dismiss the Current Action, with prejudice, with the Parties to bear their
own costs, in the form attached hereto as Exhibit C.


ARTICLE 5
General Provisions


5.1 Assignment. No Party may assign this Agreement or any right, license, or
privilege under this Agreement without the non-assigning Party’s or Parties’, as
the case may be, prior written consent, which shall not be unreasonably
withheld; except that a Party or Parties, as the case may be, can assign
his/its/their rights to a purchaser or transferee of substantially all assets of
that Party’s/Parties’ business(es) to which the License Agreement relates, if
the purchaser or transferee agrees in writing to be bound by the obligations of
the assignor set forth herein.


5.2 Severability. Any invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity of any other of its provisions.


9

--------------------------------------------------------------------------------




5.3 Waiver. No term or provision of this Agreement shall be deemed waived or any
breach excused unless such waiver or consent is in writing and signed by the
Party claimed to have waived or consented.


5.4 Amendments. Any changes to this Agreement must be in a writing specifically
stating an intention to modify this Agreement and executed by the Party/Parties
to be bound.


5.5 Relationship of the Parties. This Agreement shall not create or be deemed to
create any relationship of agency, partnership, or joint venture between Merit
and Siboney, SLG, and Marx.


5.6 No Third Party Beneficiaries. This Agreement is made and entered into for
the sole protection and benefit of the Parties, and no other person or entity
shall be a direct or indirect beneficiary of or shall have any direct or
indirect cause of action or claim in connection with this Agreement, unless the
other person or entity qualifies as assignee as set forth herein.


5.7 Notices. Any notice or other communication required or permitted under this
Agreement shall be given in writing by certified mail, effective upon receipt,
addressed as follows.
5.7.1 Notices to Merit shall be addressed to:
 
Mr. Benjamin Weintraub
Merit Audio Visual, Inc.
132 West 21st Street
New York, New York 10011
 
with a copy to:
 
Gregor N. Neff, Esq.
Kramer Levin Naftalis & Frankel LLP
919 Third Avenue
New York, New York 10022-3852


10

--------------------------------------------------------------------------------




5.7.2 Notices to Siboney, SLG, and Marx shall be satisfied by a single notice
addressed to:
 
Mr. Bodie Marx
Siboney Learning Group Inc.
325 North Kirkwood Road, Suite 200
St. Louis, Missouri 63122


with a copy to:
 
Nicholas B. Clifford, Esq.
Thompson Coburn LLP
One U.S. Bank Plaza
St. Louis, Missouri 63101


5.8 Force Majeure. Any delays in or failure by any of the Parties in the
performance of any obligations herein shall be excused in and to the extent such
delay is caused by occurrences beyond its control, including, but not limited
to, acts of God, strikes or other labor disturbances, war, whether declared or
not, sabotage, and any other cause or causes, whether similar or dissimilar to
those herein specified, that cannot reasonably be controlled by such Party.


5.9  Warranties And Representations
The Parties hereby incorporate by reference the representations and warranties
set forth above in this Settlement Agreement.


5.10 Signature Warranty. By affixing their signature hereto, the Parties
acknowledge that they have read and fully understand this Agreement, that they
have consulted with their counsel and fully understand the legal ramifications
of this Agreement, that they intend to be legally bound by this Agreement, and
that they are fully and duly authorized to enter into and execute this
Agreement.


11

--------------------------------------------------------------------------------




5.11 Material Breach. Upon material breach of this Agreement, the non-breaching
party shall have the right to recover for such breach only upon giving the
breaching party at least thirty (30) days’ notice by certified mail, effective
on receipt. Such notice of breach shall specify the reason(s) for the breach.
Such right shall not become effective before the expiration of the thirty day
period. During the thirty day period, the breaching party shall not file suit or
institute any action or proceeding against the non-breaching party for any claim
or matter arising under, in connection with, or incident to this Agreement. The
breaching party may cure the breach during the thirty day-period. If the
breaching party fails to cure the breach, the non-breaching party may terminate
this Agreement.
 
5.12 Applicable Law, Choice of Forum, Jurisdiction. This Agreement shall be
governed by and construed under the laws of the State of Missouri, without
regard to its conflict of laws provisions.
Further, it is agreed that the Court will retain jurisdiction over both the
Consent Order of July 12, 2004 and enforcement of this Settlement Agreement, and
that all disputes and matters whatsoever arising under, in connection with, or
incident to this Agreement shall be litigated, if at all, before the same court
that the Current Action is before (i.e., the United States District Court for
the Eastern District of Missouri (Eastern Division), the “Court”). The Parties
irrevocably and unconditionally waive and agree not to plead or claim any
objection to venue of any action, suit, or proceeding concerning such disputes
or matters in the Court, and that any such action, suit, or proceeding brought
before the Court has been brought in an inconvenient forum.
Also, the Parties irrevocably consent to personal jurisdiction in the Court with
respect to all disputes and matters whatsoever arising under, or in connection
with, or incident to this Agreement.


5.13 No Strict Construction. The Parties and their counsels have reviewed this
Agreement, and, accordingly, the normal rule of construction that any
ambiguities


12

--------------------------------------------------------------------------------




are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.


5.14 Headings. All headings in this Agreement are used for convenience only and
shall not affect the interpretation of this Agreement.


5.15 Counterparts. This Agreement may be executed in any number of counterparts,
including those transmitted to and among the Parties via facsimile or electronic
mail with the signatures, including electronic signatures, having the same
effect as if the signatures on each counterpart were upon a single document. All
counterparts, taken together, shall constitute this Agreement.


5.16 Confidentiality. Merit, Siboney, SLG, and Marx may disclose to third
parties the fact that the Current Action has been settled and dismissed with
prejudice under a confidential settlement agreement without any party admitting
liability. Otherwise, the Parties shall keep the terms of this Agreement
confidential and shall not now or hereafter divulge these terms to any third
party except for the following permitted disclosures:


5.16.1 with prior written consent of the other Party;


5.16.2 to any governmental body having jurisdiction to call therefore, provided,
however, that prior to any such disclosure the disclosing party shall notify the
non-disclosing party and both parties shall cooperate in good faith to prepare
the relevant disclosures with the goal of minimizing unnecessary disclosure to
the governmental body or to any other third parties;


13

--------------------------------------------------------------------------------




5.16.3 as otherwise may require by law (including any applicable tax or
securities laws) or legal process, including legal and financial advisors in
their capacity of advising a party in such matters;


5.16.4 during the course of litigation so long as the disclosure of such terms
and conditions are restricted in the same manner as is the confidential
information of other litigating parties and so long as (a) the restrictions are
embodied in a court-entered Protective Order and (b) the disclosing party
informs the other party in writing at least ten (10) days in advance of the
disclosure;


5.16.5 in confidence to legal counsel, accountants, banks, financing sources,
and their advisors solely in connection with complying with financial
transactions or legal reporting requirements;


5.16.6 any disclosure required pursuant to any applicable securities or taxation
regulations or laws; or


5.16.7 Siboney may issue the press release attached hereto as Exhibit D.


5.16.8 Merit may issue the Press Release attached hereto as Exhibit E .


5.17. No Admission. This Agreement, its existence, and any provision herein is
not an admission of liability, in whole or in part, by any Party. Accordingly,
this Agreement, its existence, and any provision herein shall not be considered,
construed, or interpreted by, or presented to a court and its officers, a
mediator, an arbitrator or other alternative dispute resolution professional, a
juror, or other third party as an admission of liability.


14

--------------------------------------------------------------------------------




5.18 Entire Agreement. This Agreement contains the entire understanding between
the Parties and supersedes all earlier or contemporaneous communications,
understandings, and agreements of and among the Parties with respect to the
subject matter of this Agreement.


IN WITNESS WHEREOF, intending to be legally bound, Merit, Siboney, and SLG
hereto have caused this Agreement to be executed by their duly authorized
representatives and Marx has hereto executed this Agreement as of the dates set
forth below.


Merit Audio Visual, Inc.
Siboney Corporation
          /s/ Benjamin Weintraub                         
/s/ Timothy J. Tegeler                                       
   
Name: Benjamin Weintraub                  
Name: Timothy J. Tegeler                                
   
Title: CEO                                               
Title: CEO                                                         
   
Date: 12/14/2004                                   
Date: 12/14/2004                                             
           
Siboney Learning Group Inc.
Ernest R. Marx
           
/s/ Ernest R. Marx                                  
/s/ Ernest R. Marx                                           
   
Name: Ernest R. Marx                           
Name: Ernest R. Marx                                    
   
Title: President                                      
     
Date: 12/14/2004                                  
Date: 12/14/2004                                          





15

--------------------------------------------------------------------------------




EXHIBIT A
(September 4, 1996 Software Distribution and License Agreement
and November 12, 1996 Amendment)


16

--------------------------------------------------------------------------------




EXHIBIT B


(July 12, 2004 Consent Order)

17

--------------------------------------------------------------------------------


 
 
EXHIBIT C


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION


 
MERIT AUDIO VISUAL, INC.
d/b/a MERIT SOFTWARE,
 
                                                                                                            
Plaintiff,
 
v.
 
SIBONEY CORPORATION,
SIBONEY LEARNING GROUP INC.,
and ERNEST R. MARX,
 
                                                                                                           
Defendants.
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
 
 
Case No. 4:04-cv-00785-ERW



STIPULATED ORDER OF DISMISSAL




It is hereby by stipulated by and between Plaintiff Merit Audio Visual, Inc. and
Defendants Siboney Corporation, Siboney Learning Group, Inc., and Ernest R. Marx
as follows:
1. All claims and counterclaims herein are dismissed with prejudice.
2. Each party to the litigation will bear his or its own attorneys fees and
costs.
3. This suit is settled pursuant to the terms of a confidential Settlement
Agreement. This Court shall retain jurisdiction over the enforcement of the
Settlement Agreement.
4. The Consent Order entered on July 12, 2004 in this case will remain in full
force and effect, except as to paragraph six thereof, which will be governed by
the applicable terms of the Settlement Agreement, and this Court will retain
jurisdiction over its enforcement.


18

--------------------------------------------------------------------------------








 
KRAMER LEVIN NAFTALIS & FRANKEL LLP
       
Dated: January 18, 2005.
By:
/s/                                                                              
  
 
Gregor N. Neff
 
Theodore J. Mlynar
 
Jessica L. Turko
 
919 Third Avenue
 
New York, New York 10022-3852
 
Phone: (212) 715-9100
 
Fax: (212) 715-8000
     
Attorneys for Plaintiff
       
THOMPSON COBURN LLP
           
Dated: January 18, 2005.
By:
/s/                                                                               
 
Richard E. Haferkamp, # 3300
 
Nicholas B. Clifford, # 36551
 
Jacob S. Wharton, #106793
 
One US Bank Plaza
 
St. Louis, Missouri 63101
 
314-552-6000
 
314-552-7000 - facsimile
     
Attorneys for Defendants
       
SO ORDERED:
       
Date: January 18, 2005
/s/                                                                                   
 
 
Judge E. Richard Webber





19

--------------------------------------------------------------------------------




CERTIFICATE OF SERVICE


I hereby certify that on ______________________, a true and accurate copy of the
foregoing was served by facsimile and first class mail upon the following:



 
Hardy C. Menees
 
Joann Trog
 
Menees, Whitney, Burnet & Trog
 
121 West Adams
 
Kirkwood, Missouri, 63122
     
-and-
     
Gregor Neff
 
Theodore J. Mlynar
 
Jessica L. Turko
 
Kramer, Levin, Naftalis & Frankel, LLP
 
919 Third Avenue
 
New York, New York 10022-3852













20

--------------------------------------------------------------------------------




EXHIBIT D








December 16, 2004


Company Press Release


 
Siboney Settles Claims in License Agreement Dispute
 




St. Louis - (Business Wire) - December 16, 2004 - Siboney Corporation (OTC BB:
SBON) today reported that it has settled a lawsuit filed in federal court in St.
Louis by Merit Software, involving breach of contract and copyright infringement
claims against Siboney and breach of contract claims against Merit. Under the
settlement agreement, none of the parties admitted liability for any of the
claims and agreed to terminate their software licensing agreement as of December
31, 2005. Furthermore, Siboney agreed to continue to pay royalties due under the
licensing agreement through its termination and to pay to Merit $465,000 upon
execution of the settlement agreement plus additional payments of $100,000 for
each of the next two years. In respect of the settlement, Siboney will record a
pre-tax charge to earnings of $615,000 in its income statement for the quarter
ended September 30, 2004.


Ernest R. “Bodie” Marx, President of Siboney Learning Group, commented “Based
upon our review of the claims, as well as the uncertainties and expenses of
continuing the litigation, we believe that it is in Siboney’s best interest to
resolve all of these matters now, without admitting any liability.”


Contact:
Bodie Marx, 314-909-1670 ext. 110


Any forward-looking statement is necessarily subject to significant
uncertainties and risks. The words “believes”, “anticipates”, “intends”,
“expects” and similar expressions are intended to identify forward-looking
statements. Actual results could be materially different due to various factors,
including the level of education funding provided by federal and state
governments, regulatory developments, product development and pricing strategies
undertaken by our competitors and our ability to attract and retain key
personnel. The Company undertakes no obligation to publicly release the results
of any revisions to these forward-looking statements which may be made to
reflect events or circumstances after the date hereof or to reflect the
occurrence of unanticipated events.


21

--------------------------------------------------------------------------------




EXHIBIT E


LAWSUIT SETTLEMENT ENDS
EDUCATIONAL SOFTWARE LICENSE AGREEMENT


New York, New York December __, 2004




Merit Software, a New York educational software developer, announced today that
its lawsuit against Siboney Corporation has been settled, with Siboney agreeing
to pay Merit in excess of $600,000 over the next two years, agreeing to stop
selling Merit’s software outside of the “schools” market, and agreeing to
termination of Siboney’s license from Merit to sell its software in other
markets. Under the settlement agreement, none of the parties admitted liability
for any of the claims or counterclaims.
Merit had sued Siboney in June of this year in the Federal District Court in St.
Louis for copyright infringement and breach of contract, and asked for damages
and termination of the license. The charge of infringement was due to Siboney’s
selling Orchard Home software containing Merit’s products. Merit alleged that
Siboney’s license did not permit this because the license was limited to the
“schools” market. Siboney filed a counterclaim against Merit, alleging numerous
breaches of the license agreement and seeking damages.
Siboney agreed in July to immediately stop including Merit software in its
Orchard Home products, and now has agreed to stop selling Merit software and to
stop including Merit Software in any Siboney products in late 2005.
The current Orchard products that contain Merit Software include ESL Renegades,
Grammar Renegades, Word Renegades, Paragraph Power, Reading Concepts and Reading
for Critical Thinking.
The corresponding Merit products, which will continue to be sold by Merit are:
ESL Fitness, Grammar Fitness, Vocabulary Fitness, Paragraph Punch, Accu-Reading,
Reading Shape-Up, and Developing Critical Thinking Skills for Effective Reading.
 
 
 
 
22
 